Citation Nr: 0421371	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  92-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of cold 
injury.  

5.  Entitlement to service connection for residuals of burns 
to the hands.

6.  Entitlement to an evaluation in excess of 40 percent for 
a seizure disorder, on and subsequent to January 12, 1990.

7.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches, for the period prior to 
August 30, 1997.

8.  Entitlement to an increased evaluation in excess of 30 
percent for migraine headaches, for the period on and 
subsequent to August 30, 1997.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine.

10.  Entitlement to an initial compensable evaluation for 
strabismus.

11.  Entitlement to a combined schedular evaluation in excess 
of 60 percent for the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1970 to September 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1989 and August 1990 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO), which respectively reduced an evaluation for a seizure 
disorder from 40 percent to 10 percent, effective November 1, 
1989; and denied service connection for defective hearing and 
disabilities of the eyes and left shoulder.  Appellant 
subsequently appealed March and July 1991 rating decisions 
which denied service connection for disabilities of the low 
back and neck, and residuals of burns to the hands.

In a September 1994 decision, the Board granted an effective 
date of January 12, 1990, for a 10 percent evaluation for a 
seizure disorder; remanded the remaining service connection 
issues for additional evidentiary development; and apparently 
deferred the issue of restoration of a 40 percent rating for 
a seizure disorder.  In a December 1994 implementing rating 
decision, the RO assigned a January 12, 1990, effective date 
for a 10 percent evaluation for a seizure disorder.  In a 
March 1995 rating decision, the RO considered appellant's 
migraine headaches part and parcel of the service-connected 
seizure disorder and increased the evaluation for a seizure 
disorder with migraine headaches from 10 percent to 20 
percent, effective January 12, 1990.  In June 1995, the Board 
remanded the case for additional evidentiary development and 
ordered the RO to assign separate ratings for the service-
connected seizure disorder and migraine headaches.  In a 
February 1996 rating decision, the RO assigned separate 10 
percent ratings for a seizure disorder and migraine 
headaches, effective January 12, 1990.  Appellant 
subsequently appealed that rating decision.

The Board, in a July 1997 decision, granted restoration of a 
40 percent rating for a seizure disorder (thereby rendering 
that restoration issue moot); reframed the seizure disorder 
increased rating issue remaining in appellate status as 
entitlement to an evaluation in excess of 40 percent for a 
seizure disorder, on and subsequent to January 12, 1990; and 
remanded the remaining appellate issues (service connection 
for defective hearing, disabilities of the left shoulder, 
eye, low back, and neck, and residuals of burns to the hands; 
a rating in excess of 40 percent for a seizure disorder, on 
and subsequent to January 12, 1990; and a rating in excess of 
10 percent for migraine headaches) to the RO for additional 
evidentiary development.  An August 1997 implementing rating 
decision restored the 40 percent rating for a seizure 
disorder, for the period on and subsequent to January 12, 
1990.  In a September 1997 written statement, appellant 
clarified that he did not want a hearing.  

A June 1998 rating decision increased an evaluation for 
migraine headaches from 10 percent to 30 percent, effective 
August 30, 1997.  Subsequent written statements from 
appellant or his representative appear to continue the appeal 
for an increased rating in excess of 30 percent for migraine 
headaches.  See also AB v. Brown, 6 Vet. App. 35 (1993).

Appellant subsequently appealed a May 2002 rating decision, 
which granted service connection and assigned a 10 percent 
evaluation for degenerative arthritis of the cervical spine; 
granted service connection and assigned a noncompensable 
evaluation for strabismus (thereby rendering moot the eye 
service connection issue); and denied service connection for 
cold injury residuals.  Appellant also appealed a 
determination that assigned only a 60 percent combined 
schedular evaluation for the service-connected disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson and 
the aforestated procedural history, the Board has reframed 
certain of the appellate issues as follows:  Entitlement to 
initial evaluations in excess of 10 percent each for 
degenerative arthritis of the cervical spine and migraine 
headaches, for the period prior to August 30, 1997; and 
entitlement to an initial compensable evaluation for 
strabismus.  

It should be pointed out that although appellant expressed 
disagreement with a January 2004 rating decision, which 
proposed reduction of the 40 percent rating assigned for a 
seizure disorder, a March 2004 rating decision confirmed that 
40 percent evaluation and a formal rating reduction has not 
subsequently occurred.  Although additional issues may have 
been raised by appellant, to the extent they have not been 
developed by the RO, they are referred to the originating 
agency for any appropriate action.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).  

The Board will render a decision herein on the appellate 
issues of service connection for defective hearing, a left 
shoulder disability, and a low back disability; and 
entitlement to an evaluation in excess of 40 percent for a 
seizure disorder, on and subsequent to January 12, 1990, an 
initial evaluation in excess of 10 percent for migraine 
headaches, for the period prior to August 30, 1997, and an 
increased evaluation in excess of 30 percent for migraine 
headaches, for the period on and subsequent to August 30, 
1997.  

The appellate issues of entitlement to service connection for 
residuals of cold injury and residuals of burns to the hands, 
an initial evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine, an initial 
compensable evaluation for strabismus, and a combined 
schedular evaluation in excess of 60 percent for the service-
connected disabilities will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Defective hearing has not been clinically demonstrated to 
be present for VA purposes.

2.  A chronic left shoulder disability was not shown during 
service.  A chronic left shoulder disability was initially 
medically shown decades after service at a time too remote to 
be reasonably related to any incident of service.

3.  Appellant experienced a single instance of low back 
strain during service.  The remainder of his service medical 
records did not include findings or diagnoses pertaining to a 
chronic low back disability.  A chronic low back disability 
was initially medically shown decades after service.  It has 
not been shown, by competent evidence, that appellant's low 
back disability had an in-service onset, any lumbosacral 
spine arthritis was initially manifested to a compensable 
degree within the one-year presumptive period after service, 
or a chronic low back disability is reasonably related to any 
incident of service.

4.  Appellant's service-connected seizure disorder is 
manifested primarily by an average of no more than one minor 
seizure weekly.  The credible evidence of record does not 
indicate seizure activity frequency of at least one major 
seizure in four months over the last year; or nine to ten 
minor seizures per week.

5.  Appellant's service-connected migraine headaches, for the 
period prior to August 30, 1997, were not shown to have been 
manifested by characteristic prostrating attacks.

6.  Appellant's service-connected migraine headaches, for the 
period on and subsequent to August 30, 1997, are primarily 
manifested by no more than 3-4 prostrating attacks per week.  
There is no competent evidence showing that his service-
connected migraine headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A defective hearing disability was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  A chronic left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A chronic low back disability was not incurred in or 
aggravated by service, nor may lumbosacral spine arthritis be 
presumed to have been so incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The criteria for an evaluation in excess of 40 percent 
for appellant's service-connected seizure disorder, on and 
subsequent to January 12, 1990, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.121, 4.124a, Codes 8910-8911 (2003).

5.  The criteria for an initial evaluation in excess of 10 
percent for migraine headaches, for the period prior to 
August 30, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2003).  

6.  The criteria for an increased evaluation in excess of 30 
percent for migraine headaches, for the period on and 
subsequent to August 30, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues in question.  

A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities at issue over 
the years are documented in the four volumes of records on 
file.  Additionally, pursuant to the Board's numerous 
remands, numerous VA examinations were conducted, which are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue.  Such examinations provide a clear picture of all 
relevant symptoms and findings concerning the service-
connected disabilities at issue.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of the service-
connected disabilities than that shown in said VA 
examinations and other evidence of record.  

It is apparent to the Board that the appellant was advised 
regarding the necessity of competent evidence to establish a 
relationship between the claimed disabilities for which 
service connection is sought and service, or that indicates 
the severity of the service-connected disabilities at issue.  
See, in particular, Statement of the Case and Supplemental 
Statements of the Case, which set out the applicable 
evidence, laws, regulations, and rating criteria, and the 
reasons for denial of said claims.  Additionally, the Board 
remands provided actual notice to appellant and his 
representative of such information concerning the appellate 
issues.  

Additionally, the RO, in an October 2003 letter, specifically 
advised the appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability 
concerning the issues in controversy, including as to which 
party could or should obtain which evidence.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II), the Court held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Assuming arguendo that a VCAA 
notice must also be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
disability rating claim in addition to a service-connection 
claim as in the instant case, since the claims in question 
were rendered prior to the enactment of the Veterans Claims 
Assistance Act of 2000, a VCAA notice simply could not have 
been provided the appellant prior to the initial unfavorable 
RO decision on the claims.  Thus, a pre-adjudication VCAA 
notice was not possible in the instant case as to said 
appellate issues.  Pelegrini II does not contain a clear 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.   

Again, it is concluded that the RO appropriately developed 
the appellate claims in question and obtained numerous 
clinical records and VA examinations that adequately assessed 
the nature and severity of the service-connected disabilities 
at issue and included adequate medical opinion as to the 
etiology of the claimed disabilities for which service 
connection is sought.  Furthermore, appellant was provided a 
VCAA notice in 2003 after the enactment of the Veterans 
Claims Assistance Act of 2000.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues in 
question.  With regard to certain specific concerns raised by 
appellant and his representative, the recent VA examinations 
conducted included a review of the claims file; specific 
medical opinions with regard to the etiology of the claimed 
disabilities for which service connection is sought have been 
obtained; and said VA examinations included adequate 
evaluation of the nature and severity of the service-
connected disabilities in question.  Additionally, the 
evidentiary record does include service medical records 
pertaining to the in-service head injury incident in question 
and a Line of Duty Determination, and recent efforts to 
obtain any additional records from the service department 
appear to indicate that no additional pertinent records are 
available.  See, in particular, a June 2000 request for 
information computerized record.  Alternatively, the VA 
examiners who rendered the requested etiological medical 
opinions appear to have based their opinions on the 
assumption that the appellant's head injury was accompanied 
by a fall on the shoulder and back as appellant alleges; and, 
therefore, another remand to again attempt to obtain any 
additional service medical records to prove that point would 
serve no useful purpose and merely delay justice.  

In deciding the issues of service connection for defective 
hearing, a left shoulder disability, and a low back 
disability, the Board will consider applicable statutory and 
regulatory provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


I.  Service Connection for Defective Hearing

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The amended 38 C.F.R. § 3.385 (in effect since 1995) merely 
restates the criteria of the prior regulation, and does not 
constitute a substantive regulatory change.

Audiometric test scores for the appellant's ears contained in 
a May 1970 service entrance examination report were 15 
decibels or less at the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  

Service medical records reflect that in January 1971, 
auditory thresholds were 25 decibels or less in both ears at 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz, except for 
20 decibels in the left ear at 4000 Hertz.  In October 1973, 
auditory thresholds were 25 decibels or less in both ears at 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz, except for 
30 decibels in the right ear at 4000 Hertz and 30 decibels in 
the left ear at 3000 Hertz.  Appellant reportedly was exposed 
to aircraft noise exposure working in flight line and hanger 
shop areas and wore ear protection.  In February 1975, 
appellant alleged loud noise exposure in an August 1972 
flight line accident.  February 5, 1975 audiometric test 
scores were 25 decibels or less in both ears at frequencies 
of 500, 1000, 2000, 3000, 4000 Hertz, except for 30 decibels 
in the right ear at 500 Hertz and 30 decibels in the left ear 
at 4000 Hertz.  February 6, 1975 audiometric test scores for 
the right ear were 35 decibels at 500 and 3000 Hertz, 30 
decibels at 1000 and 2000 Hertz, and 40 at 4000 Hertz; and 
for the left ear were 25 decibels at 500 and 1000 Hertz, 30 
decibels at 2000 Hertz, and 35 decibels at 4000 Hertz (with 
threshold shifts indicating hearing acuity worsening 
reported).  Similar audiometric test scores were recorded on 
February 10, 1975.  Appellant was placed on a temporary 
physical profile for five months due to a significant shift 
in hearing and was removed from all duties involving noise 
exposure.  It was noted that if hearing stabilized, monthly 
follow-up for four months would be implemented; but if 
hearing loss progressed, removal from noise exposure duties 
or referral for treatment would be recommended.  

A February 26, 1975 military Medical Board examination report 
revealed that audiometric test scores were 25 decibels or 
less in both ears at frequencies of 500, 1000, 2000, 3000, 
4000 Hertz, except for 30 decibels in the left ear at 3000 
Hertz.  A March 1975 clinical record noted that an audiogram 
was normal; that appellant's hearing deficit was an inactive 
problem; that he was presently asymptomatic; and that his 
physical profile was changed from "H4T" to "1."  July 1975 
audiometric test scores were 25 decibels or less in both ears 
at frequencies of 500, 1000, 2000, 3000, 4000 Hertz, except 
for 30 decibels in the right ear at 4000 Hertz (with 
threshold shifts indicating improved hearing acuity 
reported).  Primary noise exposure was listed as relating to 
aircraft test stands in shop areas; and he was returned to 
duty.  

Significantly, a September 1975 military Medical Board 
examination report revealed that audiometric test scores were 
25 decibels or less in both ears at frequencies of 500, 1000, 
2000, 3000, 4000 Hertz.  A military Physical Evaluation Board 
report did not reflect any findings or diagnoses pertaining 
to a chronic defective hearing disability.  

Post-service, on September 1975 application for VA disability 
benefits, appellant did not allege any defective hearing 
disability.  A May 1976 private clinical record indicated 
that hearing was described as good in both ears.  A January 
1977 military Temporary Disability Retirement List 
examination report revealed that audiometric test scores were 
25 decibels or less in both ears at frequencies of 500, 1000, 
2000, 3000, 4000 Hertz, except for 35 decibels in the left 
ear at 2000 and 3000 Hertz and 30 decibels at 4000 Hertz.  
However, on May 1978 military Temporary Disability Retirement 
List examination, audiometric test scores were 25 decibels or 
less in both ears at frequencies of 500, 1000, 2000, 3000, 
4000 Hertz.  

Pursuant to the Board's September 1994 remand, an October 
1994 VA audiologic examination was conducted.  Appellant 
denied any hearing problems, but indicated that his family 
felt he had hearing loss.  He reported not wearing ear 
protection half the time during service.  Audiometric test 
scores for the appellant's ears were 25 decibels or less at 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
except for 30 decibels in each ear at 4000 Hertz with 94 and 
98 percent discrimination for the respective right and left 
ears.  Subsequent clinical records contained in the claims 
folders do not include other audiometric test scores.  

Thus, there is no competent evidence of a present defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385.  In short, the recent VA audiometric test scores for 
the appellant's ears reveal readings 25 decibels or less at 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
except for 30 decibels in each ear at 4000 Hertz, and with at 
least 94 percent discrimination in each ear, which are 
insufficient to establish defective hearing disability for 
which service connection may be awarded consistent with 
§ 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157, 
where the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Even assuming that appellant was exposed to loud noises 
during service, nonetheless he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995), wherein the Court held 
"[t]his means that a claim for service connection must have 
been accompanied by evidence that established that the 
appellant currently had the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no valid 
claim [']in the absence of proof of a present disability[']); 
Caluza v. Brown, 7 Vet. App. 498 (1995)."  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In Espiritu, 2 Vet. App. 494, the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  However, 
as the Court further explained in that case, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."

Thus, given the lack of clinical evidence showing defective 
hearing disability that meets the criteria under 38 C.F.R. 
§ 3.385, the claim of entitlement to service connection for 
defective hearing disability is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


II.  Service Connection for Left Shoulder and Low Back 
Disabilities

Appellant contends that the left shoulder and low back were 
injured when he allegedly fell after sustaining head trauma 
in August 1972.  Appellant's service medical records revealed 
that in August 1972, while working near an aircraft stand, a 
tow bar came out of a safety latch, striking him on the head.  
A concussion was diagnosed.  A September 1992 Line of Duty 
Determination stated that appellant was treated at the Base 
hospital and hospitalized one day at another hospital; and 
that a concussion with possible other head injuries was the 
preliminary diagnosis.  Neither an eyewitness statement nor 
the Line of Duty findings contained in that Line of Duty 
Determination described any specific loss of consciousness or 
a fall.  In December 1972, he complained of low back strain 
after lifting a toolbox at work.  Clinically, there were 
paraspinal muscle spasms and nonradiating back pain.  Low 
back strain was assessed.  However, the remainder of the 
service medical records, including a September 1975 military 
Medical Board examination report, did not include any 
complaints, findings, or diagnoses pertaining to a chronic 
left shoulder or low back disability.  

In a September 1975 application for VA disability benefits, 
appellant did not allege any chronic left shoulder or low 
back disability.  January 1977 and May 1978 military 
Temporary Disability Retirement List examinations reports did 
not include any complaints, findings, or diagnoses pertaining 
to a chronic left shoulder or low back disability; and in 
attendant medical questionnaires, appellant denied recurrent 
back pain or joint abnormalities including arthritis.  

Pursuant to the Board's September 1994 remand, October 1994 
VA orthopedic and general medical examinations were 
conducted.  On said examinations, appellant alleged in-
service treatment for low back pain due to heavy lifting and 
left shoulder pain complaints in 1978 which he also related 
to in-service heavy lifting.  X-rays of the left shoulder 
were negative.  Left shoulder bursitis/impingement syndrome 
and low back strain/mechanical low back pain were diagnosed.  
However, since the examiners did not render a requested 
medical opinion as to the etiology of these disabilities, in 
June 1995, the Board again remanded these issues to the RO.  
In January 1996, an additional VA orthopedic examination was 
conducted.  X-rays of the lumbosacral spine were 
unremarkable.  X-rays of the left shoulder were interpreted 
as showing a fractured left scapula (compared to an October 
1994 x-ray study which had shown no such fracture).  However, 
the examiners neither rendered the requested medical opinions 
nor adequately complied with the remand instructions.  
Specifically, the orthopedist, in reporting appellant's 
medical history, indicated that he was relying on appellant's 
history of a fall with resultant injury to the left shoulder, 
neck, and low back at the time he sustained head trauma in 
1972.  The orthopedist diagnosed "[c]hronic...low back strain, 
post-traumatic" and "[l]eft shoulder tendonitis, chronic 
and post-traumatic, service[-]connected."  A "complete 
rationale" for such diagnoses was not provided; and the 
reference in that diagnosis to "service-connected" was 
ambiguous (it was unclear whether the examiner erroneously 
believed that service connection was in effect for that 
disability; or whether he was stating a legal, rather than 
medical, opinion that at best was conclusionary).  
Consequently, in July 1997, the Board again remanded these 
issues to the RO.  

Private clinical records revealed that x-rays of the left 
shoulder in April and August 1996 were negative; and 
assessments included bursitis, internal derangement, and 
rotator cuff tendonitis/impingement.  X-rays of the 
lumbosacral spine were interpreted as showing mild 
spondylosis.  

In August 1998, an additional VA orthopedic examination was 
conducted.  The examiner stated that the claims file had been 
reviewed.  According to appellant, he fell onto his left 
shoulder when he sustained the in-service head injury in 
question; the emergency room physicians missed the neck, 
back, and shoulder injuries because they were focused on the 
head injury; and he has experienced persistent shoulder pain.  
Appellant also related his low back condition to heavy 
lifting.  The assessments included "[c]laimed lumbosacral 
pain with no objective diagnosis attainable"; and "[l]eft 
shoulder pain which is probably due to a combination of mild 
impingement and mild frozen shoulder...."  The examiner opined 
that the low back pain was not due to appellant's in-service 
head injury with resultant fall on his back, but rather the 
low back pain was consistent with "every day type 
activities."  Additionally, with respect to the left 
shoulder, the examiner opined that appellant "has not 
reported any symptoms like this consistent with [h]is initial 
fall" and that it was unlikely that he developed left 
shoulder impingement/frozen shoulder from the in-service 
fall.  In an addendum, the examiner stated that although 1996 
x-rays revealed a scapular fracture, since a fracture was not 
apparent on the 1994 x-rays, it was unlikely that a fracture 
was caused by his "original fall."  In a second addendum, 
the examiner reported that September 1998 x-rays of the left 
shoulder were normal.  

VA clinical records reveal that in February 2002, appellant 
"pulled" a back muscle moving an object.  In September 
2003, MRI and x-rays of the left shoulder revealed rotator 
cuff degeneration and possible acromiohumeral space 
narrowing.  

In summary, although appellant had a low back strain during 
service in 1972, the remainder of his service medical 
records, including examination proximate to service 
discharge, did not reveal any chronic back disability nor any 
chronic left shoulder disability.  Appellant did not allege 
any back or shoulder disability on his initial application 
for VA disability benefits, nor was such history reported in 
any VA or non-VA clinical records dated proximate to service.  
The earliest post-service clinical evidence of a low back or 
left shoulder disability was not until the mid-1990's, 
approximately two decades after service, when low back 
strain/mechanical low back pain and left shoulder 
bursitis/impingement syndrome were diagnosed.  Although on 
January 1996 VA orthopedic examination, "[c]hronic...low back 
strain, post-traumatic" and "[l]eft shoulder tendonitis, 
chronic and post-traumatic, service[-]connected" were 
diagnosed, a rationale for such diagnoses was not provided; 
and the reference in that diagnosis to "service-connected" 
was ambiguous.  Furthermore, the fact that 1996 x-rays of the 
left shoulder were interpreted as showing a fractured left 
scapula may have influenced the examiner's diagnosis 
attributing the left shoulder condition to traumatic origin.  
Significantly, x-rays performed in 1994 did not show any left 
scapular fracture or other definite left shoulder 
abnormalities.  Although subsequent left shoulder 
abnormalities were diagnostically identified in 2003, this 
was more than two and a half decades after service, and were 
not medically attributed to service.  Consequently, the Board 
assigns very minimal, if any, probative weight to the January 
1996 VA orthopedic examination diagnoses in question.  As the 
Court has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."

It is the Board's opinion that the August 1998 VA orthopedic 
examination medical opinion is more credible as to the 
question of the etiology of appellant's low back and left 
shoulder disabilities, since (a) the examiner clearly 
reviewed the claims file, including that 1996 VA examination; 
and (b) expressed an adequate rationale for his medical 
conclusions that the low back pain was not due to appellant's 
in-service head injury with resultant fall on his back 
because it was consistent with ordinary type activities 
rather than traumatic origin, and that it was unlikely that 
appellant developed left shoulder impingement/frozen shoulder 
from an in-service fall since there was a lack of continuity 
of symptomatology post service.  

Thus, the negative evidence outweighs any positive evidence 
on the etiological questions at issue.  In short, any chronic 
low back and left shoulder disabilities were initially 
medically shown decades after service at a time too remote to 
be reasonably related to service.  Furthermore, recent VA 
examination medical opinion appears to constitute a credible, 
negative piece of evidence that states appellant's low back 
and left shoulder disabilities were not related to service.  
Since the preponderance of the evidence is against allowance 
of these appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.


III.  An Evaluation in Excess of 40 Percent for a Seizure 
Disorder, On and Subsequent to January 12, 1990; An Initial 
Evaluation in Excess of 10 Percent for Migraine Headaches, 
for the Period Prior to August 30, 1997; and an Increased 
Evaluation in Excess of 30 Percent for Migraine Headaches, 
for the Period On and Subsequent to August 30, 1997.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected seizure and 
migraine headache disorders in the context of the total 
history of those disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.


A.  An Evaluation in Excess of 40 Percent for a Seizure 
Disorder, On and Subsequent to January 12, 1990.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows:  
Epilepsy manifested by at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly may be assigned a 
40 percent evaluation.  A 60 percent evaluation requires an 
average of at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week.  An 80 
percent evaluation requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  NOTES 1 and 2 listed above that "General Rating 
Formula" define the following:  A "major seizure" is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 listed below 
that "General Rating Formula" state the following:  There 
will be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

Appellant contends, in essence, that his seizure disorder is 
of such severity as to warrant a higher evaluation.

Appellant's service medical records reveal that in August 
1972, while working near an aircraft stand, a tow bar came 
out of a safety latch, striking him on the head.  A 
concussion was diagnosed.  In 1974, he complained of 
"blackouts" and an electroencephalogram showed an abnormal 
epileptiform discharge.  Neurologic evaluation was otherwise 
normal, except for mildly decreased left-sided strength, 
which was medically attributed at least in part to probable 
congenital cerebral injury.  The possibility that seizure 
activity was post-traumatic and related to the in-service 
concussion could not be ruled out.  A November 1975 rating 
decision granted service connection and assigned a 40 percent 
evaluation for a seizure disorder.  

Private clinical records indicated that in 1976, Tegretol and 
Phenobarbital provided excellent seizure control.  On 1977 
military Temporary Disability Retirement List examination, 
appellant alleged that seizures averaged 1 or 2 per month, 
but recently had increased in frequency.  Poorly-controlled 
seizure disorder was assessed.  Appellant subsequently 
reported that he had been a full-time employed engineer from 
April 1979 to October 1984.  On September 1985 fee-basis VA 
neurologic examination, appellant was reportedly unemployed 
but seizure-free.  A December 1986 Board decision affirmed a 
40 percent evaluation for seizure disorder.  

On October 1994 VA examination, appellant reported very 
occasional seizure attacks occurring only when he was under 
severe stress, lasting only a few minutes.  Pursuant to the 
Board's June 1995 remand, a January 1996 VA neurologic 
examination was conducted.  A history of a seizure in January 
was reported.  An awake electroencephalogram was within 
normal limits.  History of partial complex seizures was 
assessed.  In a February 1996 rating decision, the RO 
assigned a separate 10 percent rating for a seizure disorder, 
effective January 12, 1990.  

However, the Board, in a July 1997 decision, granted 
restoration of a 40 percent rating for a seizure disorder and 
remanded the reframed seizure disorder rating issue 
(entitlement to an evaluation in excess of 40 percent for a 
seizure disorder, on and subsequent to January 12, 1990) for 
additional evidentiary development.  On August 1997 VA 
neurologic examination, appellant reported having left his 
civil service job in 1985 in order to "pursue his own 
personal business."  He alleged that computer screens tended 
to cause him to have seizures.  Appellant reported having 
approximately 1-2 seizures per month prior to August 1997, 
but with increased frequency now of 2-3 per week.  The 
assessment was increased seizure frequency since August after 
a change in medication, consistent with partial complex 
seizures.  Limitation on employability was noted as not being 
able to operate machinery or drive and exacerbation of his 
seizures by television/video monitors.   

On August 1998 VA neurologic examination, appellant reported 
having approximately 2 seizures per month involving loss of 
awareness; and that the frequency increased if he was tired, 
sleep deprived, or hungry.  Mild tremors were assessed as 
secondary to Depakote.  An electroencephalogram was abnormal 
with three sharp discharges, noted as indicative of complex 
partial seizure or migraine.  The examiner in an addendum 
stated that appellant had a complex partial seizure disorder 
with loss of awareness and occasionally syncope; and that 
according to appellant, his seizure frequency had remained 
unchanged with occurrences approximately twice a month.

On February 2002 VA neurologic examination, the examiner 
stated that the claims file had been reviewed.  Appellant 
reported having approximately one "spell" per month 
involving his losing track of time, during the last three 
years, with the last spell occurring at the end of the past 
month; that the spells lasted 30 seconds to 5 minutes; and 
that the spells increased in frequency when he was under 
stress.  The examiner opined that the spells were likely 
related to anxiety/other functional disorders; and that the 
spells did not significantly impact on appellant's life 
because of their relatively brief duration and frequency and 
absence of motor activity involvement, postictal state, 
urinary incontinence, or falls.   

On February 2002 VA social and industrial survey, appellant's 
mother reported that appellant's seizures averaged 2-3 a day 
until he had been stabilized on medication; that his last 
seizure was in late January; and that his seizures, in part, 
extremely restricted his life, precluding driving and 
working.

On July 2002 VA neurologic examination, the examiner stated 
that the claims file had been reviewed.  Appellant reported 
having seizures consisting of a transient loss of awareness, 
lasting 5-60 minutes; that he had never had a generalized 
tonic-clonic seizure; that he did not drive because of his 
epilepsy; that clonazepam was providing somewhat better 
seizure control; that stress was a precipitating factor in 
his seizure activity; and that seizures, in part, affected 
his ability to write poetry and work on computers.  

On July 2002 VA social and industrial survey, appellant's 
neighbor, an L.P.N., reported having witnessed appellant's 
petit mal seizures which she described as "being dazed and 
staring off into space."  She was unable to recall their 
frequency/duration.  

On December 2003 VA neurologic examination, the examiner 
stated that the claims file had been reviewed.  Appellant 
reported that his "blackouts" had become milder, of shorter 
duration and with predictability of symptoms.  He described 
them as involving tiredness and concentration difficulties 
for several minutes followed by approximately 20 minutes of 
amnesia or "time lost"; and frequency was approximately one 
per week.  He denied any convulsions, tongue biting, or 
incontinence.  He was presently a writer.  The pertinent 
impression was possible seizure disorder, complex partial 
versus psychogenic non-epileptic seizures.  

With respect to frequency of seizure activity, on numerous VA 
examinations during the past decade, appellant has described 
having approximately 1-2 minor seizures on a monthly basis.  
On more recent December 2003 VA examination, seizure activity 
frequency was described as approximately 1 minor seizure on a 
weekly basis.  Additionally, his seizure activity is of 
relatively brief duration.  Thus, it is the Board's opinion 
that the alleged frequency of minor seizure activity (no more 
than 1 minor seizure per week) does not meet the criteria for 
the next higher 60 percent evaluation for his seizure 
disorder under the applicable regulatory criteria.

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional impairment.  However, none of the 
clinical records demonstrate that appellant's seizure 
activity has increased in severity or more nearly 
approximates the criteria for a higher evaluation.  The 40 
percent rating assigned by the RO for appellant's seizure 
disorder more than adequately compensates him for any 
functional impairment.

Finally, the clinical evidence does not reflect that the 
service-connected seizure disorder, in and of itself, 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any seizure activity has been 
shown by credible evidence to have more nearly approximated 
at least one major seizure in four months over the last year; 
or nine to ten minor seizures per week.  To resort to mere 
speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107 (West 2002) and Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, the benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of the appellate issue.


B.  An Initial Evaluation in Excess of 10 Percent for 
Migraine Headaches, for the Period Prior to August 30, 1997; 
and an Increased Evaluation in Excess of 30 Percent for 
Migraine Headaches, for the Period On and Subsequent to 
August 30, 1997.

The RO has evaluated appellant's service-connected migraine 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Code 8100, migraine headache disorders with 
characteristic prostrating attacks averaging one in two 
months over the last several months may be assigned a 10 
percent evaluation.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
The Board has considered evaluating the appellant's migraine 
headache disability under other rating codes such as 38 
C.F.R. § 4.124a, Code 8045, but as the only symptom of this 
service-connected disability is headaches, an evaluation 
under a rating code other than 8100 would not be more 
beneficial to appellant.

With respect to the period prior to August 30, 1997, on post-
service May 1978 military Temporary Disability Retirement 
List examination, a history of frequent, severe headaches in 
conjunction with seizures was noted.  A September 1985 
private medical record reported severe headaches occurring at 
least 5 per week.  On January 1990 VA hospitalization, 
headaches with tension component were assessed and vascular 
headaches were diagnosed.  

Private clinical records reveal that in August 1994, 
appellant reported having headaches after periods of stress.  
In May and October 1995, Neurontin medication reportedly had 
improved his symptomatology and the assessment was migraines 
under relatively good control.  

On October 1994 VA examination, appellant complained of very 
severe migraine headaches occurring 3-4 per week, lasting 5-
14 hours.  Diagnoses included epilepsy and associated 
migraine headaches.  A March 1995 rating decision granted 
service connection for migraine headaches and increased the 
evaluation for the reclassified seizure disorder with 
migraine headaches from 10 percent to 20 percent, effective 
January 12, 1990.  

Pursuant to a June 1995 Board remand, a January 1996 VA 
examination was conducted.  Appellant complained of migraine 
headaches occurring 3 per week, lasting 8-12 hours, 
associated with symptoms including nausea, photophobia, 
frontal pain.  

In a February 1996 rating decision, the RO assigned a 
separate 10 percent rating for migraine headaches, effective 
January 12, 1990.  

It is of substantial import that none of the clinical records 
for the period in question included any description of the 
headaches as prostrating attacks.  After review of the 
evidence of record, the Board concludes that entitlement to 
an initial disability evaluation for migraine headaches in 
excess of 10 percent for the period prior to August 30, 1997 
is not warranted, because there was no competent evidence of 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  It 
thus appears that the severity of the migraine headaches 
disability was more than adequately compensated for by the 10 
percent evaluation assigned for the period prior to August 
30, 1997.  38 C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8100.

With respect to the period on and subsequent to August 30, 
1997, on August 30, 1997 VA neurologic examination, appellant 
reported that he had had migraine headaches since the initial 
head injury that were of "relatively infrequency", 
approximately 1 per month or 1 every two months; and 
described them as very sharp, throbbing pain occurring with 
photophobia and nausea, lasting 4-5 hours.  Additionally, the 
headaches were "relatively mild", except that in August 
they had increased in frequency to 2 per day, lasting 4-5 
hours, and were very painful.  A June 1998 rating decision 
increased the evaluation for migraine headaches from 10 
percent to 30 percent, effective August 30, 1997.  

On August 1998 VA neurologic examination, appellant reported 
that he had migraine headache attacks approximately 3 per 
week, lasting 4 hours; and that migraines were 
"incapacitating."  It was indicated that the headaches were 
relieved by Advil and resting in a cool, dark place.  

On February 2002 VA social and industrial survey, appellant's 
mother reported that his headaches averaged approximately 2-3 
per month; that he would lay down in a dark room; and that 
the migraines, in part, extremely restricted his life.  

On February 2002 VA neurologic examination, appellant 
reported that he had right-sided headaches approximately 3-4 
per month, lasting 1-4 hours; that the headaches were 
associated with photophobia and increased with stressful 
situations; and that the migraines were painful (6-7 on a 
scale of 1 to 10).  The examiner opined that this type of 
headache was not of a severity that would interfere with 
appellant's daily activities. 

On July 2002 VA neurologic examination, appellant reported 
that he had frontal, parietal headaches approximately 3-4 per 
week, lasting 8-12 hours; that the headaches were associated 
with photophobia and occasional nausea and increased with 
stressful situations; and that he did not take anything for 
the headaches but "just goes into a dark room."  It was 
indicated that the headaches, in part, affected his ability 
to write poetry and work on computers.  

On December 2003 VA social and industrial survey, appellant 
reported that his headaches averaged approximately 3 per 
week.  

On December 2003 VA neurologic examination, appellant 
reported that he had headaches approximately 4 per week, 
lasting 4-6 hours; that the headaches were associated with 
photophobia, nausea, and vomiting; and that the migraines 
were painful (8 on a scale of 1 to 10).  He stated that a 
dark room provided generally good relief of his headaches.  
The pertinent impression was probable episodic tension-type 
headaches with migrainous features; that according to 
appellant, the prostrating event occurred 4 times per week, 
requiring him to nap; and that the headaches incapacitated 
him in his work as a writer.  

While the appellant's headaches, which develop into 
prostrating headaches approximately no more than 3-4 per 
week, undoubtedly result in significant discomfort, they are 
not shown to result in the degree of impairment contemplated 
under the migraine code for an evaluation in excess of 30 
percent disabling.  Specifically, the frequency of headaches 
reported on VA examinations dated since the late 1990's were 
not constant or at least daily and cannot reasonably be 
characterized as very frequent.  Additionally, duration of 
the headaches was usually about 4 hours and the severity of 
headache pain was indicated on a pain scale as usually 
moderate.  Although appellant has impaired industrial 
capabilities, the assigned 30 percent disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board concludes that the evidence 
of record does not reflect that the appellant's service-
connected migraine headaches may reasonably be characterized 
as very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Thus, a 50 
percent disability rating is not warranted.  It appears that 
the current severity of this service-connected disability is 
fully contemplated by the existing 30 percent evaluation.  38 
C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8100.

Finally, the clinical evidence does not reflect that the 
service-connected migraine headache disorder, in and of 
itself, presented or presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of the appellate issue.


ORDER

Service connection for defective hearing disability, a left 
shoulder disability, and a low back disability is denied.  An 
evaluation in excess of 40 percent for a seizure disorder, on 
and subsequent to January 12, 1990, an initial evaluation in 
excess of 10 percent for migraine headaches, for the period 
prior to August 30, 1997, and an increased evaluation in 
excess of 30 percent for migraine headaches, for the period 
on and subsequent to August 30, 1997, are denied.  The appeal 
is disallowed to this extent.  


REMAND

With respect to the remaining appellate issues involving 
service connection for residuals of cold injury and residuals 
of burns to the hands, an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine, an 
initial compensable evaluation for strabismus, and a combined 
schedular evaluation in excess of 60 percent for the service-
connected disabilities, additional evidentiary development 
appears warranted, for the following reasons.

With regards to the issues of service connection for 
residuals of cold injury and residuals of burns to the hands, 
the appellant's service medical records indicate that he 
sustained a second-degree burn to the right hand from hot 
water in July 1970, which was reported in August 1970 to have 
"completely healed."  In December 1972, he complained of 
working in cold weather on a flight line with development of 
numbness in the fingers and toes.  Superficial frostbite was 
assessed.  On October 1994 VA dermatologic examination, 
appellant complained of a burn to the dorsum of the left hand 
with residual scar, and stiffness of the left hand fingers 
that he related to in-service frostbite.  Clinically, the 
left hand dorsum had a scar, and there were other very minor 
scars on the fingers.  The diagnosis was scar.  However, the 
examiner did not render an opinion as to the etiology of that 
scarring, nor did he apparently examine appellant's toes and 
right hand fingers for any evidence of frostbite residuals or 
burn residuals of the right hand.  Consequently, appropriate 
VA examination with medical opinion rendered addressing the 
etiology of any residuals of frostbite or burns should be 
arranged by the RO.  

Concerning the appellate issues involving an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the cervical spine and an initial compensable evaluation 
for strabismus, appellant has not been afforded recent VA 
orthopedic and ophthalmologic examinations to determine the 
current nature and severity of those service-connected 
disabilities.  Although a December 2001 VA Goldman Visual 
Field Test was accomplished, the results were apparently not 
interpreted.  Consequently, the Board is unable to apply the 
results of the charts to the appropriate regulations.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  Additionally, the 
evidentiary record does not currently include any letter from 
the RO informing appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability 
with regards to the appellate issues involving an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the cervical spine and an initial compensable evaluation 
for strabismus.  See also Quartuccio.  Due to these medical 
and procedural due process concern, a remand of said 
appellate issues appears necessary.  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues involving service 
connection for residuals of cold 
injury and residuals of burns to the 
hands, an initial evaluation in 
excess of 10 percent for 
degenerative arthritis of the 
cervical spine, and an initial 
compensable evaluation for 
strabismus, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.

2.  The RO should arrange 
appropriate VA examination(s) to 
determine the etiology of any 
frostbite residuals of the 
fingers/toes or burn residuals of 
the hands presently manifested.  The 
examiner(s) should review the entire 
claims folders, examine appellant, 
and express opinion, including 
degree of probability in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability) as to the following:  
(i) are any frostbite residuals of 
the fingers/toes or burn residuals 
of the hands currently manifested 
and, if so, are they causally or 
etiologically related to appellant's 
military service?

The examination(s) report(s) should 
contain a sufficient history, as 
well as clinical findings upon which 
the diagnosis is based, and provide 
an adequate rationale for the 
medical conclusions.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiners in their 
report(s).

3.  With respect to the issue of 
entitlement to an initial evaluation 
in excess of 10 percent for 
degenerative arthritis of the 
cervical spine, the RO should 
arrange appropriate VA examination 
to obtain pertinent orthopedic 
findings.  The entire claims folders 
should be reviewed by the examiner.  
All indicated tests and studies 
should be performed, including, but 
not limited to, range of motion 
studies of the cervical spine 
expressed in degrees.  A 
radiographic examination, if 
medically indicated, should be 
performed to determine whether any 
abnormalities of the cervical spine 
are present.  

The orthopedic examiner should 
specify whether any painful motions 
of the neck are clinically elicited, 
and if so, the nature, location and 
intensity of the pain should be 
described in adequate detail.  Any 
objective indications of such pain 
should be described.  The examiner 
should elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions, 
including from pain on motion, and 
the effect the service-connected 
neck disability has upon the 
appellant's daily activities.  See 
DeLuca.

4.  With respect to the issue of 
entitlement to an and an initial 
compensable evaluation for 
strabismus, the RO should arrange 
appropriate VA examination to obtain 
pertinent ophthalmologic findings.  
The entire claims folders should be 
reviewed by the examiner.  All 
indicated tests and studies should 
be performed.  The ophthalmologic 
examiner should examine the eyes and 
record any pertinent findings 
attributable to the service-
connected strabismus.  The examiner 
should review the December 2001 
Goldmann Perimeter Charts for 
interpretation, and identify the 
degrees and quadrants affected by 
the service-connected strabismus.  
If the service-connected strabismus 
is asymptomatic, this should be 
specifically recorded in the report.  
If there are eye abnormalities other 
than the service-connected 
strabismus, these should be 
distinguished from the strabismus to 
the extent reasonably 
differentiable.  

5.  The RO should consider any 
additional evidence and readjudicate 
these appellate issues involving 
service connection for residuals of 
cold injury and residuals of burns 
to the hands, an initial evaluation 
in excess of 10 percent for 
degenerative arthritis of the 
cervical spine, an initial 
compensable evaluation for 
strabismus, and a combined schedular 
evaluation in excess of 60 percent 
for the service-connected 
disabilities, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



